
	
		III
		Calendar No. 214
		110th CONGRESS
		1st Session
		S. RES. 225
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Biden (for himself
			 and Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 21, 2007
			 Reported by Mr. Leahy,
			 without amendment
		
		RESOLUTION
		Designating the month of August 2007 as
		  National Medicine Abuse Awareness Month.
	
	
		Whereas over-the-counter and prescription medicines are
			 extremely safe, effective, and potentially lifesaving when used properly, but
			 the abuse and recreational use of these medicines can be extremely dangerous
			 and produce serious side effects;
		Whereas 6,400,000 individuals who are age 12 or older
			 reported using prescription medicines non-medically in a recently sampled
			 month, and abuse of prescription medications such as pain relievers,
			 tranquilizers, stimulants, and sedatives is second only to marijuana, the
			 number 1 illegal drug of abuse in the United States;
		Whereas, recent studies indicate that 1 in 10 youth ages
			 12 through 17, or 2,400,000 children, has intentionally abused cough medicine
			 to get high from its dextromethorphan ingredient, and 1 in 5 young adults
			 (4,500,000) has used prescription medicines non-medically;
		Whereas, according to research from the Partnership for a
			 Drug-Free America, more than 1/3 of teens mistakenly
			 believe that taking prescription drugs, even if not prescribed by a doctor, is
			 much safer than using street drugs;
		Whereas teens’ and parents’ lack of understanding of the
			 potential harms of these powerful medicines makes it more critical than ever to
			 raise public awareness about the dangers of their misuse;
		Whereas, when prescription drugs are misused, they are
			 most often obtained through friends and relatives, but are also obtained
			 through rogue Internet pharmacies;
		Whereas parents should be aware that the Internet gives
			 teens access to websites that promote medicine misuse;
		Whereas National Medicine Abuse Awareness Month promotes
			 the message that over-the-counter and prescription medicines are to be taken
			 only as labeled or prescribed, and when used recreationally or in large doses
			 can have serious and life-threatening consequences;
		Whereas National Medicine Abuse Awareness Month will
			 encourage parents to educate themselves about this problem and talk to their
			 teens about all types of substance abuse;
		Whereas observance of National Medicine Abuse Awareness
			 Month should be encouraged at the national, State, and local levels to increase
			 awareness of the rising misuse of medicines;
		Whereas some groups, such as the Consumer Healthcare
			 Products Association and the Community Anti-Drug Coalition of America, have
			 taken important proactive steps like creating educational toolkits, such as
			 A Dose of Prevention: Stopping Cough Medicine Abuse Before it
			 Starts, which includes guides to educate parents, teachers, law
			 enforcement officials, doctors and healthcare professionals, and retailers
			 about the potential harms of cough and cold medicines and over-the-counter drug
			 abuse;
		Whereas the nonprofit Partnership for a Drug-Free America
			 and its community alliance and affiliate partners have undertaken a nationwide
			 prevention campaign utilizing research-based educational advertisements, public
			 relations and news media, and the Internet to inform parents about the negative
			 teen behavior of intentional abuse of medicines so that parents are empowered
			 to effectively communicate the facts of this dangerous trend with their teens
			 and to take necessary steps to safeguard prescription and over-the-counter
			 medicines in their homes; and
		Whereas educating the public on the dangers of medicine
			 abuse and promoting prevention is a critical component of what must be a
			 multi-pronged effort to curb this disturbing rise in over-the-counter and cough
			 medicine misuse: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of August 2007 as National Medicine Abuse Awareness Month;
			 and
			(2)urges communities
			 to carry out appropriate programs and activities to educate parents and youth
			 of the potential dangers associated with medicine abuse.
			
	
		June 21, 2007
		Reported without amendment
	
